Case 9:18-cv-80086-DMM Document 101 Entered on FLSD Docket 12/04/2018 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


     IN RE BITCONNECT SECURITIES                        Lead Case No. 9:18-cv-80086-DMM
     LITIGATION


     DEFENDANT RYAN MAASEN’S REPLY IN SUPPORT OF MOTION TO DISMISS
            AMENDED CONSOLIDATED CLASS ACTION COMPLAINT

          Plaintiffs Albert Parks and Faramarz Shemirani do not claim to have met Defendant Ryan

   Maasen, spoken with him, or watched videos he posted online. They do not claim that he sold or

   solicited them to purchase anything. They do not claim that he has any connection to this forum.

   Their 101-page Amended Consolidated Class Action Complaint (the “Complaint”) [ECF No. 78]

   references Maasen six times and does not describe the details of a single interaction that he had

   with anyone at any time, in Florida or elsewhere. Despite these deficiencies, the Complaint

   concludes that the Court has personal jurisdiction over Maasen and that Maasen is personally liable

   for up to $2 billion. Accordingly, Maasen filed a motion to dismiss the Complaint with prejudice

   (the “Motion”) [ECF No. 86] for lack of personal jurisdiction and failure to state a claim.

          The omnibus opposition to the motions to dismiss (the “Opposition”) [ECF No. 97] falls

   back on the Complaint’s allegations that Maasen posted videos online about a supposed Ponzi

   scheme and received payments and a title from the entities running that scheme. [ECF No. 97 at

   9-11, 15.] The insinuation is that some people somewhere must have lost money after watching

   Maasen’s videos. [ECF No. 97 at 9.] But the Complaint does not even claim that Parks or

   Shemirani are among those people. The unsupported inference that Maasen’s videos harmed third

   parties is not enough to establish the Court’s personal jurisdiction over him, let alone to raise

   Plaintiffs’ allegations against him to the Rule 9(b) or Rule 12(b)(6) standards. Consequently, the

   Court should grant the Motion and dismiss the Complaint against Maasen with prejudice.
Case 9:18-cv-80086-DMM Document 101 Entered on FLSD Docket 12/04/2018 Page 2 of 13



                                             ARGUMENT

          The Opposition presents three arguments in response to the Motion. First, it contends that

   Plaintiffs’ federal securities claim against Maasen allows the Court to skip the applicable Florida

   long-arm statute and Fourteenth Amendment personal jurisdiction analysis and instead conduct an

   inapplicable Fifth Amendment analysis. [ECF No. 97 at 19-22, 26-27, 33-35.] Second, it responds

   to another defendant’s arguments about the Complaint’s fraud claims without responding to

   Maasen’s arguments. [ECF No. 97 at 38-41.] Third, it insists that an unjust enrichment claim

   does not require Plaintiffs to have conferred anything on Maasen directly; that a conversion claim

   does not require Maasen to have exercised any act of dominion over Plaintiffs’ property; and that

   a civil conspiracy claim does not require any factual allegations other than that Maasen worked

   for companies Plaintiffs believe were fraudulent. [ECF No. 97 at 36-38, 42.] As explained below,

   none of these arguments present a persuasive basis for the Court to deny the Motion.

   I.     The Court Should Apply the Traditional Personal Jurisdiction Analysis to Dismiss
          the Complaint Because the Federal Securities Claim Against Maasen is not Colorable

          The Complaint makes no effort to tie Maasen to Florida, so Plaintiffs revert to the idea that

   “[p]ersonal jurisdiction in this case is not premised on Florida’s long-arm statute, but rather on a

   specific statutory provision, 15 U.S.C. § 77v(a), which authorizes nationwide service of process

   for claims brought under the federal securities laws.” [ECF No. 97 at 20.] As such, Plaintiffs rely

   on the general rule that “the proper forum for minimum contacts analysis is the United States”

   because the “court’s personal jurisdiction is invoked based on the . . . federal securities laws[.]”

   S.E.C. v. Carrillo, 115 F.3d 1540 (11th Cir. 1997). But for the reasons discussed below, the mere

   presence of a federal securities claim is not enough to make the United States, rather than Florida,

   the relevant forum for personal jurisdiction analysis here. [ECF No. 86 at 7.]




                                                    2
Case 9:18-cv-80086-DMM Document 101 Entered on FLSD Docket 12/04/2018 Page 3 of 13



          In fact, the United States is not the relevant forum because Plaintiffs’ federal securities

   claim is “so insubstantial, implausible, foreclosed by prior decisions of this Court, or otherwise

   devoid of merit as not to involve a federal controversy.” See Courboin v. Scott, 596 F. App'x 729,

   732 (11th Cir. 2014) (quoting Republic of Panama v. BCCI Holdings (Luxembourg) S.A., 119 F.3d

   935, 942 (11th Cir. 1997)). Plaintiffs may only “take advantage of a federal statute’s nationwide

   service of process provision” to assert personal jurisdiction over out-of-state defendants like

   Maasen where an “asserted federal claim is not wholly immaterial or insubstantial.” Republic of

   Panama, 119 F.3d at 942. In other words, “whether a basis exists for exercising personal

   jurisdiction under [a federal statute] depends on whether [the plaintiff] has stated a ‘colorable’

   [federal statutory] claim.” See Courboin, 596 F. App’x at 732.

          Courboin is instructive.    There, the plaintiff was a divorcee who brought a federal

   Racketeer Influenced and Corrupt Organizations Act (“RICO”) claim in the Middle District of

   Florida against the lawyers and professionals involved in his divorce, whom he believed had

   collaborated to inflate bills. Id. at 731. The court granted the defendants’ motion to dismiss

   because the divorce happened in New Jersey and the complaint did not include any other basis for

   personal jurisdiction in Florida. Id. On appeal, the Eleventh Circuit observed that “[d]espite the

   fact that RICO contains a nationwide service-of-process provision, Courboin is entitled to take

   advantage of it only if his ‘asserted federal claim is not wholly immaterial or insubstantial.’” Id.

   at 732 (citing Republic of Panama, 119 F.3d at 941-42). After comparing the complaint’s deficient

   allegations to the requirements to state a federal RICO claim, the Eleventh Circuit concluded that

   Courboin “ha[d] not stated a colorable federal RICO claim, so he may not rely on RICO’s

   nationwide service-of-process provision” to claim personal jurisdiction. Id.




                                                    3
Case 9:18-cv-80086-DMM Document 101 Entered on FLSD Docket 12/04/2018 Page 4 of 13



          The Court should follow Courboin and reject Plaintiffs’ attempt to hail Maasen to their

   preferred forum with a federal claim that is not colorable. Section 12(a)(1) of the Securities Act

   of 1933 provides that “[a]ny person who . . . (1) offers or sells a security” may be liable “to the

   person purchasing such security from him.” 15 U.S.C. § 77l(a)(1). The Complaint does not allege

   facts supporting the idea that Maasen sold these specific Plaintiffs anything or solicited them to

   purchase anything. Indeed, by advancing only a solicitation theory, the Opposition implicitly

   concedes that Maasen never sold Plaintiffs anything. [ECF No. 97 at 33-35.] And the Complaint’s

   only mention of solicitation that implicates both Plaintiffs and Maasen is the undifferentiated and

   nonspecific conclusion that Plaintiffs were “personally, and successfully, solicited by” each of the

   41 “BITCONNECT Defendants.” [ECF No. 78 ¶ 25.] This conclusion does not meet even the

   most basic pleading standards because it does not apprise Maasen of the conduct for which he is

   supposedly liable. [ECF No. 86 at 12 n.4.] As Plaintiffs do not allege that Maasen sold them or

   solicited them to purchase anything, they lack standing and cannot possibly state a claim against

   him. See City of St. Clair Shores Police v. Nationstar Mortg. Holdings Inc., No. 15-61170-CIV,

   2016 WL 4705718, at *6 (S.D. Fla. June 21, 2016). This deficiency also forecloses Plaintiffs from

   bringing a federal securities claim on behalf of third parties, such as putative Class members, that

   they believe Maasen did solicit. See Mills v. Foremost Ins. Co., 511 F.3d 1300, 1307 (11th Cir.

   2008) (“[A] claim cannot be asserted on behalf of a class unless at least one named plaintiff has

   suffered the injury that gives rise to that claim.”) Without a federal securities claim that survives

   Rule 8 of the Federal Rules of Civil Procedure, Plaintiffs cannot rely on the Securities Act’s

   nationwide service of process provision for personal jurisdiction purposes.

          The Opposition relies heavily on Pinter v. Dahl, 486 U.S. 622 (1988), but that case does

   not fix Plaintiffs’ standing problem. There, Dahl invested $310,000 in an oil and gas venture Pinter



                                                    4
Case 9:18-cv-80086-DMM Document 101 Entered on FLSD Docket 12/04/2018 Page 5 of 13



   spearheaded. 486 U.S. at 626. Several of Dahl’s “friends, family, and business associates” each

   invested $7,500 with Pinter “[b]ecause of Dahl’s involvement in the venture[.]” Id. When the

   venture failed, Dahl and his associates sued under Section 12(a) and won a judgment against Pinter.

   Id. at 627. Pinter appealed, arguing that Dahl had solicited his associates’ investments in the

   venture and should therefore be liable in contribution for their losses. Id. at 629-30. The Supreme

   Court held that Dahl could be liable in contribution under Section 12(a), even though he had not

   passed formal title. Id. at 644-47. But this potential liability was only to the associates Dahl had

   specifically solicited, not to anyone and everyone who claimed losses from the failed venture. As

   this context makes clear, Pinter does not support the notion that Maasen can be still be liable to

   Plaintiffs under Section 12(a) even though he did not sell them or solicit them to purchase anything.

          For these reasons, Plaintiffs’ lone federal claim against Maasen is not “colorable” and

   Florida remains the correct forum for the “minimum contacts” personal jurisdiction analysis. [ECF

   No. 86 at 7.]1 Under the familiar Florida long-arm statute and Fourteenth Amendment framework,

   there is no dispute that the Complaint against Maasen provides no basis for the Court’s personal

   jurisdiction. [ECF No. 86 at 5-11; ECF No. 97 at 19-20.] Thus, the Court should grant the Motion

   pursuant to Rule 12(b)(2) and dismiss the case against Maasen for lack of personal jurisdiction.

   II.    The Court Should Dismiss Plaintiffs’ Fraud Claims Against Maasen Because the
          Complaint Includes No Details About Maasen’s Alleged Conduct

          The Complaint brings four unsupported fraud claims against Maasen: Count XVI under

   the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. §§ 501.203-13,




   1
     Even if Plaintiffs’ federal securities claim is “colorable” for personal jurisdiction purposes,
   which it is not, it still fails to state a claim for the reasons noted here and in the Motion. [ECF
   No. 86 at 11-13.] The Court could therefore exercise personal jurisdiction over only Count I,
   dismiss it under Rule 12(b)(6), and decline to exercise pendent personal jurisdiction over the
   remaining claims. See Leon v. Continental AG, 301 F. Supp. 3d 1203, 1230-32 (S.D. Fla. 2017).
                                                    5
Case 9:18-cv-80086-DMM Document 101 Entered on FLSD Docket 12/04/2018 Page 6 of 13



   Count XVII for common law fraudulent inducement, Count XVIII for common law fraudulent

   misrepresentation, and Count XIX for common law negligent misrepresentation. As to each of

   these fraud claims, the Complaint’s allegations against Maasen must clear the Rule 9(b) specificity

   bar. [ECF No. 86 at 15-18.]

          The Complaint contains six specific references to Maasen. [ECF No. 86 at 4.] Elsewhere,

   and even in some of these specific references, the Complaint lumps Maasen in with the five other

   “Regional Promoters,” or the 15 other “Promoter Defendants,” or the 40 other “BITCONNECT

   Defendants.” The Opposition does not attempt to point out which of the Complaint’s generalized

   and ultimately inapposite allegations satisfy the exacting Rule 9(b) standard as to Maasen. To the

   extent the Opposition defends the fraud claims at all, it states that the FDUTPA is an “extremely

   broad” statute that covers Defendant Glenn Arcaro’s alleged conduct [ECF No. 97 at 38-39] and

   labels Arcaro’s legal arguments to dismiss the common law fraud counts “ridiculous” and

   “ludicrous[.]” [ECF No. 97 at 41.] Maasen’s Rule 9(b) arguments [ECF No. 86 at 15-18] stand

   unrefuted. 2 The Court should dismiss Counts XVI through XIX against Maasen with prejudice.

   III.   The Court Should Dismiss the Ancillary Claims Against Maasen Because the
          Complaint Does Not Allege the Requisite Underlying Facts

          Plaintiffs also raise three ancillary claims against Maasen: Count XV for unjust enrichment,

   Count XX for conversion, and Count XXI for civil conspiracy. As to unjust enrichment, “a

   Plaintiff must show that he or she has directly conferred a benefit on a defendant in order to sustain

   an unjust enrichment claim.” Martin v. Creative Mgmt. Grp., Inc., No. 10cv23159, 2013 WL

   12061809, at *5 (S.D. Fla. July 26, 2013). “An indirect benefit is not enough to support a claim.”

   Id. (citation omitted). In Martin, a man sued his former employer for unjust enrichment claiming



   2
    Although the Court need not reach the issue to dismiss the fraud claims against Maasen, the
   Motion’s FDUTPA preemption argument [ECF No. 86 at 13-14] also stands unrefuted.
                                                     6
Case 9:18-cv-80086-DMM Document 101 Entered on FLSD Docket 12/04/2018 Page 7 of 13



   that the employer had unlawfully retained and distributed shares in stock to which he was entitled.

   Id. at *1-2. The Court dismissed the claim because the “shares themselves cannot be construed as

   a ‘benefit’ flowing from Plaintiff to Defendant because Plaintiff never conferred the shares to

   Defendant.” Id. at *6. Similarly, the Complaint does not allege that Plaintiffs conferred anything

   on Maasen. Instead, it alleges only that Plaintiffs invested with BITCONNECT [ECF No. 78 ¶¶

   26-27] and that BITCONNECT employed and paid Maasen and various others “salary and

   commissions.” [See, e.g., ECF No. 78 ¶ 170.]

           Plaintiffs respond generally that the 16 separate “Promoter Defendants” all “benefited

   directly and indirectly as a result of Plaintiffs’ and the proposed class’ investments in

   BITCONNECT’s unlawful investment offerings” and that the “direct benefit conferred on

   ARCARO and MAASEN is painfully obvious—they both received commissions which were a

   percentage of the amount of investments they or those in their ‘downline’ were able to successfully

   solicit.” [ECF No. 97 at 37.] Even assuming Maasen received “commissions” directly from

   investments made by his “downline,” Plaintiffs do not allege that they were part of his “downline.”

   In this way, Plaintiffs again try to recover from Maasen for injuries that they themselves did not

   suffer. Such claims are subject to dismissal. See Mills, 511 F.3d at 1307 (“[A] claim cannot be

   asserted on behalf of a class unless at least one named plaintiff has suffered the injury that gives

   rise to that claim.”)

           To try and obscure this deficiency, the Opposition cites two distinguishable cases. In one,

   the court denied a bank’s motion to dismiss an unjust enrichment claim because the bank retained

   illicit funds “pursuant to a payment arrangement [that] existed between [the bank] and the

   Defendants that did have direct contact with” the plaintiffs and because the bank “received

   kickbacks and/or commissions which were taken directly from the insurance premiums paid



                                                    7
Case 9:18-cv-80086-DMM Document 101 Entered on FLSD Docket 12/04/2018 Page 8 of 13



   by Plaintiffs.” Williams v. Wells Fargo Bank N.A., No. 11cv21233, 2011 WL 4901346, at *5

   (S.D. Fla. Oct. 14, 2011) (emphasis added). In this case, there is no payment arrangement alleged

   between Maasen and anyone who had direct contact with Plaintiffs. More importantly, there is no

   plausible basis for the allegation that the funds Maasen received from BITCONNECT came

   directly from funds invested by Plaintiffs.

          In the other case the Opposition cites, the court denied a motion to dismiss the plaintiffs’

   unjust enrichment claim where all “Defendants [were] jointly responsible for inducing them to

   pay” unjustified water quality testing fees. Coffey v. WCW & Air, Inc., No. 17cv90, 2018 WL

   4154256, at *10 (N.D. Fla. Aug. 30, 2018). In so holding, the court distinguished binding

   precedent that a defendant “is not directly benefited by the plaintiff when the only benefit it

   received was for performing a service for a different party under a different, albeit arguably related,

   contract.” Id. at * 9 (citing Virgilio v. Ryland Grp., Inc., 680 F.3d 1329, 1337 (11th Cir. 2012)).

   Here, as described above, there is no allegation that Maasen had any role in inducing Plaintiffs’

   investment in BITCONNECT. In fact, the Court should dismiss the unjust enrichment claim

   because the Complaint plainly alleges that Maasen performed services not for Plaintiffs but “for a

   different party”—BITCONNECT—under a “different, albeit arguably related” employment

   contract. See Virgilio, 680 F.3d at 1337.

          Regarding conversion, the Opposition states only that “the Promoter Defendants each seek

   dismissal . . . on the legally deficient notion that because the Promoter Defendants purportedly

   never personally held the literal dollars invested, Plaintiffs claim must fail” and that “Promoter

   Defendants provide no legal authorities in making this argument.” [ECF No. 97 at 42.] In fact,

   Maasen cited a case where a court in this District dismissed a conversion claim for just that reason:

   failure to allege that the defendant exercised dominion over the plaintiffs’ property. [ECF No. 86



                                                     8
Case 9:18-cv-80086-DMM Document 101 Entered on FLSD Docket 12/04/2018 Page 9 of 13



   at 19]; see also Rich v. Wachovia Bank N.A., No. 08cv81575, 2009 WL 10699957 at *4 (S.D. Fla.

   June 19, 2009). The Opposition then selectively excerpts the Eleventh Circuit’s definition in Palm

   Beach Golf Center-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1258 (11th Cir.

   2015) to argue that a Florida conversion claim does not require an act of dominion. [ECF No. 97

   at 42.] The sentence in Palm Beach directly following Plaintiffs’ quoted excerpt provides:

   “Conversion is an ‘act of dominion wrongfully asserted over another's property inconsistent with

   his ownership therein.’” 781 F.3d at 1258-59 (quoting Warshall v. Price, 629 So.2d 903, 904 (Fla.

   4th DCA 1993)). The Court should dismiss the conversion claim because the Complaint does not

   allege Maasen exercised any act of dominion over Plaintiffs’ property.

          Finally, the Opposition contends in a footnote that the Court should not dismiss the civil

   conspiracy claim against Maasen because he had “employment as a ‘Regional Promoter’” at

   BITCONNECT. [ECF No. 97 at 42 n.15.] “Under Florida law, the gist of a civil conspiracy is

   not the conspiracy itself but the civil wrong which is done through the conspiracy which results in

   injury to the Plaintiff.” Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1067 (11th Cir. 2007)

   (internal quotation marks and citation omitted). “[A] claim that is found not to be actionable

   cannot serve as the basis for a conspiracy claim.” Id. Further, “where a conspiracy claim alleges

   that two or more parties agreed to commit fraud, the plaintiffs must plead this act with specificity”

   under Rule 9(b). See id. at 1067-68. Plaintiffs’ conclusion that Maasen must have participated in

   a civil fraud conspiracy because he was employed by a company they believe defrauded them lacks

   the detailed factual support that Rule 9(b) requires. Mere “conclusory allegations, unwarranted

   factual deductions or legal conclusions masquerading as facts will not prevent dismissal” even

   under the lower Rule 12(b)(6) standard. Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th

   Cir. 2003)). Consequently, the Court should dismiss the insufficiently pled civil conspiracy claim.



                                                    9
Case 9:18-cv-80086-DMM Document 101 Entered on FLSD Docket 12/04/2018 Page 10 of 13



    IV.    The Court Should Not Grant Leave to Amend

           Plaintiffs’ Opposition ends by asking the Court for leave to amend and file a sixth pleading.

    [ECF No. 97 at 47.] In weighing this request, the Court should consider the full procedural history.

    This case began over ten months ago. [ECF No. 1.] Plaintiffs had six months and four tries to

    compile their Third Amended Class Action Complaint [ECF No. 48] and had allegations from

    several consolidated actions to draw on. Maasen filed a motion to dismiss that deficient pleading

    with prejudice. [ECF No. 67.] With Maasen’s agreement, Plaintiffs asked for and obtained a

    monthlong extension of time to respond. [ECF No. 73.] Plaintiffs did not respond, but instead

    used the extra time to compile the Complaint, their fifth pleading. They then filed the Complaint

    without asking Maasen or the Court in violation of Federal Rule of Civil Procedure 15(a)(2) and

    Local Rule 15.1. 3 But the Complaint contained the exact same deficiencies Maasen identified in

    his motion to dismiss the Third Amended Class Action Complaint. Through the improper

    amendment, Plaintiffs only demonstrated how futile amendment is and how appropriate dismissal

    is with respect to Maasen. See Boyd v. Warden, Holman Corr. Facility, 856 F.3d 853, 864 (11th

    Cir. 2017) (“An amendment is considered futile when the claim, as amended, would still be subject

    to dismissal.”); Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039, 1057 (11th Cir. 2015) (“Three

    attempts at proper pleading are enough.”)

                                             CONCLUSION

           For the reasons above and the reasons described in the Motion, the Court should dismiss

    the Complaint and the case against Maasen with prejudice.




    3
     Plaintiffs excuse this misstep by citing the deadline for amendment in the Court’s Pretrial
    Scheduling Order and conflating that deadline with leave to amend. [ECF No. 97 at 19.]


                                                    10
Case 9:18-cv-80086-DMM Document 101 Entered on FLSD Docket 12/04/2018 Page 11 of 13



                                     REQUEST FOR HEARING

           Under Local Rule 7.1(b)(2), Maasen requests oral argument, which could help clarify to

    the Court the procedural history of this case and the separate allegations and arguments for

    dismissal presented by the three defendants who have received service. Maasen estimates that his

    portion of the argument would take approximately ten minutes.

           Date: December 4, 2018

                                                Respectfully submitted,

                                                s/ Kiran N. Bhat
                                                Ryan K. Stumphauzer, Esq. (Fla. Bar No. 0012176)
                                                rstumphauzer@sslawyers.com
                                                Kiran N. Bhat, Esq. (Fla. Bar No. 1008370)
                                                kbhat@sslawyers.com
                                                Stumphauzer & Sloman, PLLC
                                                SunTrust International Center
                                                One SE 3rd Avenue, Suite 1820
                                                Miami, FL 33131
                                                Tel: (305) 371-9686
                                                Fax: (305) 371-9687

                                                Attorneys for Defendant Ryan Maasen
Case 9:18-cv-80086-DMM Document 101 Entered on FLSD Docket 12/04/2018 Page 12 of 13



                                    CERTIFICATE OF SERVICE

           I certify that on December 4, 2018, I: (1) electronically filed this document with the Clerk

    of the Court using CM/ECF, causing service of a copy on counsel of record listed below with an

    email address, and (2) mailed service copies to those listed without an email addresses.

                                                 s/ Kiran N. Bhat
                                                 Kiran N. Bhat, Esq.


                                              SERVICE LIST

                David Chad Silver                                      Jasper D. Ward
          DSilver@SilverMillerLaw.com                                 Jones Ward PLC
                Jason Stuart Miller                           1205 E. Washington St. Suite 111
          JMiller@SilverMillerLaw.com                              Louisville, KY 40206
                   Silver Miller                                    Tel: (502) 882-6000
            11780 West Sample Road
            Coral Springs, FL 33065                              Emily Cornelia Komlossy
               Tel: (954) 516-6000                                eck@komlossylaw.com
                                                                     Ross Adam Appel
                Donald J. Enright                                 raa@komlossylaw.com
                denright@zlk.com                                    Komlossy Law P.A.
              Levi & Korsinsky LLP                              4700 Sheridan Street , Suite J
         1101 30th Street, N.W., Suite 115                         Hollywood, FL 33021
             Washington, D.C. 20007                                 Tel: (954) 842-2021
               Tel: (202) 524-4290
                                                                   Joshua Harris Eggnatz
             John Allen Yanchunis, Sr.                         JEggnatz@JusticeEarned.com
           jyanchunis@forthepeople.com                            Michael James Pascucci
                Morgan & Morgan                               MPascucci@JusticeEaerned.com
          201 N. Franklin Street, 7th Floor                       Eggnatz Pascucci, P.A.
                 Tampa, FL 33602                             5400 S. University Drive, Suite 417
                Tel: (813) 223-5505                                   Davie, FL 33328
                                                                    Tel: (954) 889-3359
              Steven William Teppler
            steppler@abbottlawpa.com                                  Michael J. Klein
               Abbott Law Group PA                                   Stull Stull & Brody
            2929 Plummer Cover Road                                  6 E 45th St Ste 500
              Jacksonville, FL 32223                                New York, NY 10017
                Tel: (941) 487-0050                                  Tel: (212) 687-7230
Case 9:18-cv-80086-DMM Document 101 Entered on FLSD Docket 12/04/2018 Page 13 of 13



            Nathan Michael Berman                         Brian Willen
           nberman@zuckerman.com                      bwillen@wsgr.com
       Zuckerman Spaeder Taylor & Evans                  Eli B. Richlin
      101 E Kennedy Boulevard, Suite 1200             erichlin@wsgr.com
               Tampa, FL 33602                   Wilson Sonsini Goodrich Rosati
              Tel: (813) 221-1010            1301 Avenue of the Americas, 40th Floor
                                                     New York, NY 10019
                                                      Tel: (212) 497-7781
